Reasons for Allowance
1.	Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a fingerprint verification apparatus and method. The closet prior arts, Ninuma (US 20060078177 A1), Chiang (US 20160034744 A1), Reisman (US 20030169910 A1), Hamid (US 20030068072 A1), and Clausen (US 20170004350 A1), individually or in combination, discloses a fingerprint verification apparatus and method. The apparatus comprising: a sensor configured to obtain a fingerprint image; and a processor configured to verify the fingerprint based on the fingerprint image, wherein the processor is further configured to: perform a first matching between the fingerprint image and a first registered fingerprint image; determine whether a first condition for a verification success is satisfied based on a result of the first matching in which a first score of the first matching is greater than a first threshold value; in response to the first condition being not satisfied, determine whether a second condition for a verification fail is satisfied based on the result of the first matching in which the first score of the first matching is less than a second threshold value that is less than the first threshold value; in response to the second condition being not satisfied, perform a second matching between the fingerprint image and a second registered fingerprint image, the second registered fingerprint image being different from the first registered fingerprint image; and verify the fingerprint based on the result of the first matching and a result of the second matching. However, the closet prior arts of record fail to teach the verifying the fingerprint further comprises verifying the fingerprint based on a second score based on a size of each of a first matching region of the first matching and a second matching 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691